ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
CMS Corp/TolTest JV IV                       )      ASBCA No. 6054 7
                                             )
Under Contract No. N69450-10-D-1271          )

APPEARANCE FOR THE APPELLANT:                       R. Dale Holmes, Esq.
                                                     Cohen Seglias Pallas Greenhall &
                                                       Furman PC
                                                     Philadelphia, PA

APPEARANCES FOR THE GOVERNMENT:                     Ronald J. Borro, Esq.
                                                     Navy Chief Trial Attorney
                                                    David M. Marquez, Esq.
                                                     Trial Attorney

               OPINION BY ADMINISTRATIVE JUDGE OSTERHOUT

       Pursuant to an Alternative Dispute Resolution/mediation process, the parties
have settled the referenced appeal and have jointly filed a "Request for Entry of
Consent Judgment" (Request), dated 4 February 2018. Accordingly, it is the Board's
decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the parties' stipulation and
agreement, that the appeal is sustained. In the nature of a consent judgment, the Board
makes a monetary award to appellant in the amount of $546,804.93. This amount is
inclusive of Contract Disputes Act interest. No further interest shall be paid.

      Dated: 5 February 2018




                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals
 I concur                                         I concur




 RICHARD SHACKLEFORD                              OWEN C. WILSON
 Administrative Judge                             Administrative Judge
 Acting Chairman                                  Vice Chairman
 Armed Services Board                             Armed Services Board
 of Contract Appeals                              of Contract Appeals



      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 60547, Appeal of CMS
Corp/TolTest JV IV, rendered in conformance with the Board's Charter.

      Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                           2